DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 8-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tanigawa et al US 20180113997 (hereinafter Tanigawa) in view of Sasaki JP 2011076504 English Machine Translation (hereinafter Sasaki).

As to claim 1, Tanigawa teaches a non-transitory computer-readable recording medium (Figure 1, reference number 16 “storage unit”, paragraph 30, and reference number 23 “data accumulator”) having stored therein an information processing program (paragraph 30 discloses the memory is an element which various types of information are stored) that causes a computer to execute a process comprising: 
extracting second data through executing a first process on first data including sensitive information (paragraph 32 disclose a controller obtains pre-processing image data and its image ID from the data accumulator, the first process is the storage of the pre-processing  image data; paragraph 32 also mentions the image ID as sensitive information, a candidate for obscuring via the obscuring process); 
outputting fourth data obtained by executing the first process on third data (Figure 10, step S205, the fourth data is obtained/outputted and stored in server apparatus, wherein the first process involves storing the third data, and the third data is the data output from step s204) , the third data being obtained by executing a second process to delete sensitive information on the first data (Figure 10, the second process to delete sensitive information on the first data is step S204, which is execute second obscuring processing on processed images resulting from first image processing, see paragraph 53 which discusses obscuring processing involves deletion of privacy-related characters), 
and determining, based on a result of comparing the second data with the fourth data (Figure 10, stepS301 compares the fourth data, the second image processing result, with the second data, the first pre-processing image process output result) , whether or not the first process uses information (paragraph 94 discloses the details of the first obscuring processing on the first pre-processing images is obtained; therefore the level of obscuring determines whether the first process stores/uses the sensitive information).
Tanigawa is silent in teaching determining whether or not the first process uses sensitive information.
Sasaki teaches a first process that perform storage processing (paragraph 38), and determining whether or not the first process uses sensitive information (paragraphs 18 and 38 disclose determination means that determines whether the secret information is necessary by the first processing means).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claim invention to modify Tanigawa’s processing program with Sasaki’s teaching of determination means to prevent unauthorize access to the data (paragraphs 11, 13-14 of Sasaki).

As to claim 2, the combination of Tanigawa in view of Sasaki teach the process further 20comprising: in a case where the second data is different from the fourth data (Tanigawa: Figure 10, stepS301 compares the fourth data, the second image processing result, with the second data, the first pre-processing image process output. When it is determine that the second image processing on the second image data is complete and hence different from the first pre-processing data, step s303 is executed, which involves obtaining information regarding  first and second obscuring processing. Paragraph 94 discloses the first obscuring processing on the first pre-processing images is obtained and the level of obscuring determines whether there is sensitive information in the first pre-processing data that was stored), determining that the first process uses the sensitive information(Sasaki: claim 1 and paragraphs 15 and 18 disclose determination means that determines the secret information is necessary by the first processing means).

As to claim 4, the combination of Tanigawa in view of Sasaki teach the process further comprising: receiving instruction of the first process on the first data (Tanigawa: paragraph 28 discloses the pre-processing image data  are stored in the pre-processing image data accumulator; paragraph 29 discloses the controller controls the data accumulator and executes instructions which entails retrieving data from the pre-processing image data accumulator); and in a case where the first process does not use the sensitive information (Sasaki: claim 1 discusses processing is executed when the sensitive information is not necessary “ 2 processing unit that executes processing for the request when it is determined that the processing based on the intra-company confidential information is not necessary by the determination unit, see also paragraph 18 which recites “ when it is determined that processing based on the internal secret information Is not necessary”), outputting information related to the second process to delete the sensitive information from the first data or executing the second process on the first data(Sasaki: paragraph 18 which recites “ when it is determined that processing based on the internal secret information Is not necessary, a 2 processing step for executing processing for the request is executed”).

As to claim 5, Tanigawa teaches an information processing (Figure 10) method comprising: 
at a computer extracting second data through executing a first process on first data including sensitive information(paragraph 32 disclose a controller obtains pre-processing image data and its image ID from the data accumulator, the first process is the storage of the pre-processing  image data; paragraph 32 also mentions the image ID as sensitive information, a candidate for obscuring via the obscuring process); 
outputting fourth data obtained by executing the first process on third data(Figure 10, step S205, the fourth data is obtained/outputted and stored in server apparatus, wherein the first process involves storing the third data, and the third data is the data output from step s204), the third data being obtained by executing a second process to delete sensitive information on the first data(Figure 10, the second process to delete sensitive information on the first data is step S204, which is execute second obscuring processing on processed images resulting from first image processing, see paragraph 53 which discusses obscuring processing involves deletion of privacy-related characters);
 and determining, based or a result of comparing the second data with the fourth data(Figure 10, stepS301 compares the fourth data, the second image processing result, with the second data, the first pre-processing image process output ), whether or not the first process uses information(paragraph 94 discloses the details of the first obscuring processing on the first pre-processing images is obtained; therefore the level of obscuring determines whether the first process stores/uses the sensitive information).
Tanigawa is silent in teaching determining whether or not the first process uses sensitive information.
Sasaki teaches a first process that perform storage processing (paragraph 38), and determining whether or not the first process uses sensitive information (paragraph 18 and 38 disclose determination means that determines whether the secret information is necessary by the first processing means).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claim invention to modify Tanigawa’s processing program with Sasaki’s teaching of determination means to prevent unauthorize access to the data (paragraphs 11, 13-14 of Sasaki).

As to claim 6, the combination of Tanigawa in view of Sasaki teach further comprising: at the computer, in a case where the second data is different from 10the fourth data(Tanigawa: Figure 10, stepS301 compares the fourth data, the second image processing result, with the second data, the first pre-processing image process output. When it is determine that the second image processing on the second image data is complete and hence different from the first pre-processing data, step s303 is executed, which involves obtaining information regarding  first and second obscuring processing. Paragraph 94 discloses the first obscuring processing on the first pre-processing images is obtained and the level of obscuring determines whether there is sensitive information in the first pre-processing data that was stored), determining that the first process uses the sensitive information(Sasaki: claim 1 and paragraphs 15 and 18 disclose determination means that determines the secret information is necessary by the first processing means).

As to claim 8, the combination of Tanigawa in view of Sasaki teach further comprising: at the computer, receiving instruction of the first process on the 25first data(Tanigawa: paragraph 28 discloses the pre-processing image data  are stored in the pre-processing image data accumulator; paragraph 29 discloses the controller controls the data accumulator and executes instructions which entails retrieving data from the pre-processing image data accumulator); and 88Fujitsu Ref. No. 19-01701 in a case where the first process does not use the sensitive information(Sasaki: claim 1 discusses processing is executed when the sensitive information is not necessary “ 2 processing unit that executes processing for the request when it is determined that the processing based on the intra-company confidential information is not necessary by the determination unit, see also paragraph 18 which recites “ when it is determined that processing based on the internal secret information Is not necessary”), outputting information related to the second process to delete the sensitive information from the first data or executing the 5second process on the first data(Sasaki: paragraph 18 which recites “ when it is determined that processing based on the internal secret information Is not necessary, a 2 processing step for executing processing for the request is executed”).

As to claim 9, Tanigawa teaches an information processing apparatus (Figure 1) comprising: a memory(Figure 1, reference number 16 “storage unit”, paragraph 30 and reference number 23 “data accumulator”); and a processor (Figure 1, reference number 11 “Controller” and reference number 21 “Controller”) coupled to the memory(Figure 1, reference number 16 “storage unit”, paragraph 30 and reference number 23 “data accumulator”), the processor 10being configured to: 
extract second data through executing a first process on first data including sensitive information(paragraph 32 disclose a controller obtains pre-processing image data and its image ID from the data accumulator, the first process is the storage of the pre-processing  image data; paragraph 32 also mentions the image ID as sensitive information, a candidate for obscuring via the obscuring process); 
output fourth data obtained by executing the first process on third data(Figure 10, step S205, the fourth data is obtained/outputted and stored in server apparatus, wherein the first process involves storing the data, and the third data is the data output from step s204), the third data being obtained 15by executing a second process to delete sensitive information on the first data(Figure 10, the second process to delete sensitive information on the first data is step S204, execute second obscuring processing on processed images resulting from first image processing, see paragraph 53 which discusses obscuring processing involves deletion of privacy-related characters);
 and determine, based on a result of comparing the second data with the fourth data(Figure 10, stepS301 compares the fourth data, the second image processing result, with the second data, the first pre-processing image process output result), whether or not the first process uses information(paragraph 94 discloses the details of the first obscuring processing on the first pre-processing images is obtained; therefore the level of obscuring determines whether the first process stores/uses the sensitive information).
Tanigawa is silent in teaching determining whether or not the first process uses sensitive information.
Sasaki teaches a first process that perform storage processing (paragraph 38), and determining whether or not the first process uses sensitive information (paragraphs 18 and 38 disclose determination means that determines whether the secret information is necessary by the first processing means).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claim invention to modify Tanigawa’s processing program with Sasaki’s teaching of determination means to prevent unauthorize access to the data (paragraphs 11, 13-14 of Sasaki).

As to claim 10, the combination of Tanigawa in view of Sasaki teach wherein the processor is further configured to: in a case where the second data is different from 25the fourth data(Tanigawa: Figure 10, stepS301 compares the fourth data, the second image processing result, with the second data, the first pre-processing image process output. When it is determined that the second image processing on the second image data is complete and hence different from the first pre-processing data, step s303 is executed, which involves obtaining information regarding  first and second obscuring processing. Paragraph 94 discloses the first obscuring processing on the first pre-processing images is obtained and the level of obscuring determines whether there is sensitive information in the first pre-processing data that was stored), determine that the first process uses 89Fujitsu Ref. No. 19-01701 the sensitive information(Sasaki: claim 1 and paragraphs 15 and 18 disclose determination means that determines the secret information is necessary by the first processing means).

As to claim 12, the combination of Tanigawa in view of Sasaki teach wherein the processor is further configured to: receive instruction of the first process on the first data(Tanigawa: paragraph 28 discloses the pre-processing image data  are stored in the pre-processing image data accumulator; paragraph 29 discloses the controller controls the data accumulator and executes instructions which entails retrieving data from the pre-processing image data accumulator); and in a case where the first process does not use the sensitive information(Sasaki: claim 1 discusses processing is executed when the sensitive information is not necessary “ 2 processing unit that executes processing for the request when it is determined that the processing based on the intra-company confidential information is not necessary by the determination unit, see also paragraph 18 which recites “ when it is determined that processing based on the internal secret information Is not necessary”), output information related to the second process to delete the sensitive information from the first data or execute the second process on the first data(Sasaki: paragraph 18 which recites “ when it is determined that processing based on the internal secret information Is not necessary, a 2 processing step for executing processing for the request is executed”).

Claims 3, 7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tanigawa et al US 20180113997 (hereinafter Tanigawa) in view of Sasaki JP 2011076504 English Machine Translation (hereinafter Sasaki) in further view of Dodke et al US 10079835 (hereinafter Dodke).

As to claim 3, the combination of Tanigawa in view of Sasaki teach all the limitations recited in claim 1 above. The combination of Tanigawa in view of Sasaki further teach: the process further comprising receiving instruction of the first process on the first data (Tanigawa: paragraph 28 discloses the pre-processing image data  are stored in the pre-processing image data accumulator; paragraph 29 discloses the controller controls the data accumulator and executes instructions which entails retrieving data from the pre-processing image data accumulator).
The combination of Tanigawa in view of Sasaki do not teach and in a case where the first process uses the sensitive information, outputting an alert.
Dodke teaches and in a case where the first process uses the sensitive information, outputting an alert (column 14, lines 36-41 discloses the graphical user interface may include a warning prompt and/or a sensitive data prompt that warns a user that a specified application is attempting to output the sensitive data).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claim invention to modify Tanigawa’s processing program in view Sasaki’s teaching of determination means with Dodke’s teaching of an alert such that the user can readily ascertain whether the output of the data object should be permitted (column 14, lines 49-51 of Dodke).

As to claim 7, the combination of Tanigawa in view of Sasaki teach all the limitations recited in claim 5 above. The combination of Tanigawa in view of Sasaki further teach further comprising: 15at the computer, receiving instruction of the first process on the first data(Tanigawa: paragraph 28 discloses the pre-processing image data  are stored in the pre-processing image data accumulator; paragraph 29 discloses the controller controls the data accumulator and executes instructions which entails retrieving data from the pre-processing image data accumulator).
The combination of Tanigawa in view of Sasaki do not teach and in a case where the first process uses the sensitive information, outputting an alert.
Dodke teaches and in a case where the first process uses the sensitive information, outputting an alert (column 14, lines 36-41 discloses the graphical user interface may include a warning prompt and/or a sensitive data prompt that warns a user that a specified application is attempting to output the sensitive data).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claim invention to modify Tanigawa’s processing program in view Sasaki’s teaching of determination means with Dodke’s teaching of an alert such that the user can readily ascertain whether the output of the data object should be permitted (column 14, lines 49-51 of Dodke).

As to claim 11, the combination of Tanigawa in view of Sasaki teach all the limitations recited in claim 9 above. The combination of Tanigawa in view of Sasaki further teach wherein the processor is further configured u to: receive instruction of the first process on the first data(Tanigawa: paragraph 28 discloses the pre-processing image data  are stored in the pre-processing image data accumulator; paragraph 29 discloses the controller controls the data accumulator and executes instructions which entails retrieving data from the pre-processing image data accumulator).
The combination of Tanigawa in view of Sasaki do not teach and in a case where the first process uses the sensitive information, outputting an alert.
Dodke teaches and in a case where the first process uses the sensitive information, outputting an alert (column 14, lines 36-41 discloses the graphical user interface may include a warning prompt and/or a sensitive data prompt that warns a user that a specified application is attempting to output the sensitive data).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claim invention to modify Tanigawa’s processing program in view Sasaki’s teaching of determination means with Dodke’s teaching of an alert such that the user can readily ascertain whether the output of the data object should be permitted (column 14, lines 49-51 of Dodke).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Jung et al US 20110145918 (hereinafter Jung).
Jung teaches an information processing apparatus (Figures 1 and 2) comprising: a memory (Figure 1, reference number 102 “Memory”); and a processor (Figure 1, reference number 104 “Processor”) coupled to the memory (paragraph 17), the processor 10being configured to: extract second data through executing a first process on first data including sensitive information (Figure 2 and paragraphs 31-32 disclose the second data, the tainted data element, may be output from the executed target application. The data element 122a is input to the target application, where it is written to memory location 202c, the first process. The tainted data per paragraph 16 is sensitive data).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA FARROW whose telephone number is (571)272-1856. The examiner can normally be reached M - F 7:30--5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on (571)272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.F/Examiner, Art Unit 2437    

/KRISTINE L KINCAID/Supervisory Patent Examiner, Art Unit 2437